Exhibit 10.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“Amendment”) dated as of November 27, 2013, by
and between 150 Second Street, LLC, a Delaware limited liability company
(“Landlord”), and Foundation Medicine, Inc., a Delaware corporation (“Tenant”).

Preliminary Statement

Landlord and Tenant entered into the Lease, dated as of March 27, 2013,
regarding the premises containing approximately 61,591 rentable square feet
comprising the entire second floor and a portion of the first floor of the
building located at 150 Second Street, Cambridge, Massachusetts (“Lease”).

Landlord and Tenant wish to amend the Lease to acknowledge and memorialize the
following:

 

  (A) Tenant has negotiated a termination of Tenant’s existing One Kendall
Square Lease. The termination of the One Kendall Square Lease constitutes an OKS
Rent Savings Event under Section 4.2 of the Lease and accelerates the Rent
Commencement Date under the Lease. Accordingly, Landlord and Tenant wish to
amend the Lease to acknowledge the Rent Commencement Date.

 

  (B) Tenant has installed a gas pressure booster to support Tenant’s emergency
generator located on the roof of the Building. Tenant has also installed an
uninterruptible power supply device to support Tenant’s generator in the event
of a power failure. Tenant has requested permission to connect Tenant’s gas
pressure booster to the base building generator as a secondary source of power
supply in the event of a power failure. Landlord is willing to allow such
connection upon the terms and conditions set forth in this Amendment.

 

  (C) Tenant has requested permission to install Tenant’s condenser units in the
screened-in penthouse area of the Building. Landlord is willing to allow such
installation upon the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Lease, Landlord and Tenant hereby agree as follows:

1. Rent Commencement Date. The Rent Commencement Date will be February 12, 2014
and the expiration date of the Base Term will be February 28, 2021.

2. Base Building Generator. Tenant acknowledges that Landlord has no obligation
under the Lease to provide an emergency generator or emergency back-up power to
Tenant. Notwithstanding the foregoing, Landlord hereby agrees to allow Tenant to
cause Tenant’s gas pressure booster to be connected to Landlord’s base building
standby emergency generator panel without charge and to allow Tenant to use
Landlord’s base building standby emergency generator as a secondary source of
power to Tenant’s gas pressure booster during the Term



--------------------------------------------------------------------------------

without charge (other than any applicable expenses that may be included in
Operating Expenses), subject to the applicable requirements set forth in the
Lease and the following terms and conditions:

 

  (a) All installation and connection work and use of the base building
generator shall be performed at Tenant’s cost and in compliance with all
applicable Legal Requirements.

 

  (b) Tenant acknowledges that neither Landlord nor any consultant, employee or
agent of Landlord has made any representation or warranty regarding the
specifications of the base building generator or the suitability or sufficiency
thereof for Tenant’s use.

 

  (c) Tenant hereby waives any Claims against Landlord arising from any
interruption of service or failure of the base building generator to operate
properly from any cause whatsoever. No such interruption or failure shall result
in eviction or constructive eviction of Tenant, termination of this Lease or the
abatement of Rent. Tenant hereby indemnifies Landlord from and against any and
all Claims arising in connection Tenant’s use of the base building generator as
a supplemental power source for Tenant’s purposes unless caused solely by
Landlord’s negligence or willful misconduct.

 

  (d) If at any time during the Term, Landlord reasonably determines, that
Tenant’s connection to and use of the base building generator violates any
applicable Legal Requirement or insurance requirement, voids any warranty or
otherwise adversely affects the Building or any other tenant, then Tenant shall,
upon reasonable notice from Landlord attempt to correct such violation or issue.
If Tenant is unable to do so, Tenant shall discontinue use of the base building
generator and shall restore the equipment or connections to the original
condition or configuration reasonable wear and tear excepted.

 

  (e) No further alterations or connections to the base building generator shall
be made or permitted without Landlord’s consent.

 

  (f) Once installed, the gas pressure booster shall not be removed by Tenant at
any time during the Term. Upon the expiration or earlier termination of the
Lease, Tenant’s ownership interest in the gas pressure booster shall transfer to
Landlord without charge, and Tenant agrees that it will not remove the gas
pressure booster from the Premises.

 

2



--------------------------------------------------------------------------------

3. Condenser Units. Tenant may cause its condenser units and any appurtenant
equipment for the cooling of the server room (collectively, “Condenser Units”)
to be installed within the screened-in penthouse area of the Building in the
location shown on the sketch plan attached hereto as Exhibit A without charge.
The installation and use of the Condenser Units are subject to the requirements
set forth in the Lease and the following terms and conditions:

 

  (a) Notwithstanding any provision to the contrary contained in the Lease, if
requested by Landlord, Tenant shall remove the Condenser Units upon the
expiration or earlier termination of the Lease, restore the applicable area and
repair any damage related to the removal of such equipment at Tenant’s cost.

 

  (b) The Landlord shall retain the right to cause the Condenser Units to be
relocated to another location within the property reasonably acceptable to
Tenant at the Landlord’s cost; provided that: (i) such relocation would not as
reasonably determined by Tenant materially adversely affect the performance of
the Condenser Units or the ability of the Condenser Units to provide the same
level of cooling to Tenant’s server room as existed prior to the relocation; and
(ii) the Condenser Units will not be located within the Premises.

 

  (c) Tenant shall not modify the initial tenant improvements or propose any
future alterations that would use more air handling capacity than 64,000 CFM,
unless Landlord and Tenant mutually agree upon modifications to the location of
the Condenser Units to support such modifications or alterations.

4. Ratification. Except only as expressly amended hereby, the Lease shall
continue in full force and effect as heretofore. This Amendment sets forth the
entire agreement of the parties with respect to the subject matter as of the
date hereof and no prior agreement, letters, representations, warranties,
promises or understandings pertaining to any such matters shall be effective for
any such purpose.

5. Defined Terms. All capitalized terms in this Amendment shall have the same
meaning as in the Lease, unless otherwise defined herein.

6. Bind and Inure. This document shall become effective and binding only upon
the execution and delivery of this Amendment by Landlord and Tenant.

7. Counterparts. This Amendment may be executed in any number of counterparts,
provided each of the parties hereto executes at least one counterpart; each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. This Amendment may be
executed and delivered by facsimile or other electronic transmission, and such
signatures shall have the same force and effect as originals.

(Signatures Appear on Next Page)

 

3



--------------------------------------------------------------------------------

WITNESS the execution hereof as an instrument under seal as of the day first
above written.

 

LANDLORD:

150 SECOND STREET, LLC,

a Delaware limited liability company

By:  

/s/ Shawn Hurley

  Shawn Hurley, Manager By:  

/s/ Mats Johansson

  Mats Johansson, Manager TENANT:

FOUNDATION MEDICINE, INC.,

a Delaware corporation

By:  

/s/ Robert W. Hesslein

Name:  

Robert W. Hesslein

Title:  

SVP, General Counsel

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Plan Showing Location of Condenser Units

 

5



--------------------------------------------------------------------------------

LOGO [g639024ex10_1pg006.jpg]



--------------------------------------------------------------------------------

LOGO [g639024ex10_1pg007.jpg]